Mr. Justice Carter delivered the opinion of the court: The principal contention of the appellant is, that the money in the hands of its treasurer assessed by the board of review was exempt from taxation by section 2 of the Revenue act, which in its seventh paragraph exempts “all property of institutions of purely public charity, when actually and exclusively used for such charitable purposes, not leased or otherwise used with a view to profit.” (Hurd’s Stat. 1899, p. 1393.) We are of the opinion that appellant is not an institution of purely public charity. The money assessed was derived from assessments upon its members and was payable to beneficiaries named or described, according to contract enforceable by law, and, like other fraternal societies, its benevolent provisions for those standing in the prescribed relations to its members are based upon a sufficient legal consideration. and are in the nature of insurance. (McConnell v. Iowa M. A. Ass. 79 Iowa, 757; 1 Bacon on Benefit Societies, 45; Bauer v. Sampson Lodge, 102 Ind. 262; Orphan Asylum v. School District, 90 Pa. St. 29; Gorman v. Russell, 14 Cal. 535.) The provision of our statute that such corporations “shall not be deemed insurance companies” was intended merely to prevent the application of the regulations of the insurance laws of the State to them, and not to affect their character with respect to taxation or exemption. It is the fully established rule that laws exempting property from taxation must be strictly construed, and no property should be held exempt from the burden common to all unless it clearly falls within the exempted class. In People v. Western Seaman's Friend Society, 87 Ill. 246, it was said (p. 249): “It may well be doubted whether that clause of the statute was intended by the legislature to embrace jnore than institutions, of public charity, such as have been founded and are maintained solely by the State, as contradistinguished from institutions founded by private enterprise for the dispensation of private charity.” That question was not there decided, nor is it necessary to decide it in this case, but it is sufficient for the disposition of the question at issue here, to say that the property in question was not accumulated, held or used for a purely charitable purpose, public or private. The statute, however, is clear, that to be exempt the property must be not only of institutions of purely public charity, but must be actually and exclusively used - for such charitable purposes, — that is, for public charity. It must be held that the property was not exempt from taxation. It is next contended that as to §5355 of the fund assessed, orders had before April 1 been issued against the fund to beneficiaries of deceased members, and that, therefore, as to this amount the assessment was erroneous. We cannot so hold. No part of the fund assessed had been paid out prior to April 1, and it then became liable to the • tax in the hands of the treasurer of the institution, who was its lawful custodian. Finding no error, the decision of the board of review is approved. Decision approved.